Citation Nr: 1000650	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increase in special monthly 
compensation.  

2.  Entitlement to a compensable evaluation for erectile 
dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  The Veteran has loss of use of both feet.  

2.  The Veteran has suffered disability under conditions 
which would entitle him to a rating under 38 U.S.C.A. 
§ 1114(l) and a rating under 38 U.S.C.A. § 1114(m), with no 
condition being considered twice.  

3.  The Veteran is in need of the regular aid and attendance 
of another person due to service-connected disability.  

4.  The Veteran is not in need of a level of care higher than 
that of the regular aid and attendance of another person, due 
to service connected disability.  

5.  The evidence does not show that the Veteran has any 
penile deformity.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation provided by 
38 U.S.C.A. § 1114(o) have been met.  38 U.S.C.A. § 1114(o) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.350 (2009).  

2.  The criteria for an additional allowance based on the 
need for the regular aid and attendance of another person, at 
the amount specified in 38 U.S.C.A. § 1114(r)(1), have been 
met.  38 U.S.C.A. § 1114(r) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.350, 3.352 (2009). 

3.  The criteria for an additional allowance based on the 
need for a level of care higher than the regular aid and 
attendance of another person, at the amount specified in 
38 U.S.C.A. § 1114(r)(2), have not been met.  38 U.S.C.A. § 
1114(r) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.352 
(2009).  

4.  The criteria for a compensable disability evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321; 4.115b, Diagnostic Code 7522 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Special Monthly Compensation

On August 4, 2004, the RO received a claim from the Veteran 
for special monthly compensation based on the need for the 
regular aid and attendance of another person.  In a rating 
decision dated August 17, 2004, the RO granted special 
monthly compensation based on the Veteran's need for regular 
aid and attendance under the provisions of 38 U.S.C.A. 
§ 1114(l), effective from July 2004.  In a rating decision 
dated in November 2008, the RO granted special monthly 
compensation at the rate specified at 38 U.S.C.A. § 1114(m), 
effective in June 2009.  The RO explained that grant on the 
basis that the Veteran has "a single disability 100 percent 
disability (end stage renal disease) with additional 
disabilities that are ratable at 100 percent (diabetes 
mellitus, peripheral neuropathy of the right and left lower 
extremities and diabetic retinopathy)."

In this decision, the Board determines that the Veteran is 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(l) based on the loss of use of both feet.  See 
38 C.F.R. § 3.350(b).  The Board also determines that, in 
addition to the rate payable under 38 U.S.C.A. § 1114(l) for 
the loss of use of both feet, additional permanent disability 
ratable at 100 percent disabling, resulting from diabetes 
mellitus, entitles the Veteran to special monthly 
compensation at the next higher rate; that rate specified at 
38 U.S.C.A. § 1114(m).  See 38 C.F.R. § 3.350(f)(4).  

As explained above, the RO has already determined that the 
Veteran is entitled to special monthly compensation at the 
rate specified at 38 U.S.C.A. § 1114(l) due to need for 
regular aid and attendance.  This need arises from the 
Veteran's end stage renal disease, not from his peripheral 
neuropathy or diabetes mellitus.  Hence, because the Veteran 
is entitled to two rates (no condition being considered 
twice) provided in 38 U.S.C.A. § 1114(l) through (n), he is 
entitled to special monthly compensation at the maximum rate 
under 38 U.S.C.A. § 1114(o).  See 38 C.F.R. 
§ 3.350(e)(1)(ii), (3).  

Finally, as it has already been established that the Veteran 
is in need of regular aid and attendance of another person, 
and he is entitled to special monthly compensation at the 
maximum rate under 38 U.S.C.A. § 1114(o), the Board finds 
that the Veteran is entitled to an additional allowance for 
regular aid and attendance at the rate specified at 
38 U.S.C.A. § 1114(r)(1).  See 38 C.F.R. § 3.350(h)(1).  
However, the Board determines that the Veteran is not 
entitled to an additional allowance under 38 U.S.C.A. 
§ 1114(r)(2).  See 38 C.F.R. §§ 3.350(h)(3), 3.352.  

The Board now turns to an explanation of these 
determinations.  

A veteran is entitled to special monthly compensation under 
38 U.S.C.A. § 1114(l) if such veteran has suffered loss of 
use of both feet.  38 C.F.R. § 3.350(b).  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with suitable prosthetic appliance.  38 C.F.R. 
§ 3.350(a)(2)(i).  This is to be determined on the basis of 
the actual remaining function, such as whether balance, 
propulsion, etc, could be accomplished equally well by an 
amputation stump with prosthesis.  Id.  Complete paralysis of 
the external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, constitutes loss of use of the foot for purposes of 
special monthly compensation ratings.  38 C.F.R. 
§ 3.350(a)(2)(i)(a).  

Service connection for complete paralysis of the Veteran's 
left and right popliteal (common peroneal) nerve have been in 
place effective since 1996.  A report of VA examination 
conducted in February 2002 includes that the Veteran had foot 
drop of both feet as well as paresthesias of both feet.  A 
report of VA examination conducted in November 2006 includes 
that the Veteran had trophic changes of both lower 
extremities including thin skin, absent hair, and dystrophic 
nails.  Additionally, the Veteran had cool temperature of 
both lower extremities and decreased dorsalis pedis pulse and 
posterior tibial pulse of both lower extremities.  Service 
connection for complete paralysis of the Veteran's left and 
right popliteal (common peroneal) nerve has been in place 
effective since 1996.  Taken together, the Board finds these 
results to satisfy the criteria for loss of use of each foot.  
Hence, the Veteran is entitled to the rate specified at 
38 U.S.C.A. § 1114(l) based on loss of use of both feet.  

In addition to the statutory rates payable under 38 U.S.C.A. 
§ 1114(l) through (n), additional single permanent disability 
independently ratable at 100 percent apart from any 
consideration of individual unemployability will afford 
entitlement to the next higher statutory rate under 
38 U.S.C.A. § 1114.  See 38 C.F.R. § 3.350(f)(4).  For this 
to apply, the single permanent disability independently 
ratable at 100 percent must be separate and distinct and 
involve different anatomical segments or bodily systems from 
the conditions establishing entitlement under 38 U.S.C.A. 
§ 1114(l) through (n).  Id.  

Effective since June 2006, a 100 percent rating has been in 
place for the Veteran's service-connected diabetes.  The 
Veteran's diabetes mellitus constitutes additional single 
permanent disability ratable at 100 percent, separate and 
distinct and involving different anatomical segments or 
bodily systems from the peripheral neuropathy of the lower 
extremities that gave rise to entitlement under 38 U.S.C.A. 
§ 1114(l) for loss of use of both feet.  Although peripheral 
neuropathy is a consequence of the Veteran's diabetes 
mellitus and service connection for peripheral neuropathy 
derives from his grant of service connection for diabetes 
mellitus, the Board finds that because peripheral neuropathy 
is of a specific anatomical location separate from his 
diabetes mellitus, the "separate and distinct" element 
under 38 C.F.R. § 3.350(f)(4) is met.  

A veteran is entitled to special monthly compensation at the 
level specified under 38 U.S.C.A. § 1114(o) if he or she has 
suffered disability under conditions which would entitle such 
veteran to two or more of the rates provided in one or more 
subsections (l) through (n) of 38 U.S.C.A. § 1114, with no 
condition considered twice in the determination.  

Combinations of conditions giving rise to entitlement to 
special monthly compensation at the rate specified at 
38 U.S.C.A. § 1114(o) must be based on separate and distinct 
disabilities.  38 C.F.R. § 3.350(e)(4).  For example, where a 
veteran who has suffered the loss or loss of use of two 
extremities is being considered for the maximum rate on 
account of helplessness requiring regular aid and attendance, 
the latter must be based on need resulting from pathology 
other than that of the extremities.  Id.  If the loss or loss 
of use of two extremities or being permanently bedridden 
leaves the person helpless, increase is not in order on 
account of this helplessness.  Id.  The fact, however, that 
two separate and distinct entitling disabilities, such as 
anatomical loss, or loss of use of both hands and both feet, 
result from a common etiological agent, for example, one 
injury or rheumatoid arthritis, will not preclude maximum 
entitlement.  Id.  

A veteran who is in need of the regular aid and attendance of 
another person is entitled to special monthly compensation 
under 38 U.S.C.A. § 1114(l).  See 38 C.F.R. § 3.350(b).  As 
documented in the August 2004 rating decision, the RO has 
already determined that the Veteran is in need of the regular 
aid and attendance of another person.  This determination of 
need for aid and attendance under 38 U.S.C.A. § 1114(l) is 
based on the Veteran's end stage renal failure.  This is a 
disability separate and distinct from and involves a 
different physiological system than his service-connected 
diabetes mellitus and the loss of use of both feet (due to 
service-connected peripheral neuropathy) which gave rise to 
entitlement to special monthly compensation at the rate 
specified at 38 U.S.C.A. § 1114(m).  In other words, the 
Veteran is entitled to the rate specified at 38 U.S.C.A. 
§ 1114(m) without taking into consideration his need for 
regular aid and attendance or the disability that gave rise 
to that need.  

Because the Veteran is entitled to the rate specified at 
38 U.S.C.A. § 1114(l) and the rate specified at 38 U.S.C.A. 
§ 1114(m) without considering any condition twice, he is 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(o).  38 C.F.R. § 3.350(e)(1)(ii).  This is the highest 
rate available under 38 U.S.C.A. § 1114 with the exception of 
an additional allowance for aid and attendance under 
38 U.S.C.A. § 1114(r).  See 38 C.F.R. § 3.350(f).  

A veteran receiving the maximum rate under 38 U.S.C.A. 
§ 1114(o) who is in need of regular aid and attendance or a 
higher level of care is entitled to an additional allowance 
during periods he or she is not hospitalized at United States 
Government expense.  38 C.F.R. § 3.350(h)(1).  This need is 
determined subject to the criteria found at 38 C.F.R. 
§ 3.352.  Id.  The regular or higher level aid and attendance 
is payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114(o), 
or was based on an independent factual determination.  Id.  

If a veteran otherwise entitled to the maximum rate under 
38 U.S.C.A. § 1114(o) is in need of regular aid and 
attendance, then the amount of additional allowance payable 
to such a veteran is specified in 38 U.S.C.A. § 1114(r)(1).  
38 C.F.R. § 3.350(h)(1),(3).  Such veteran is entitled to the 
rate specified at 38 U.S.C.A. § 1114(r)(1) whether or not the 
need for regular aid and attendance was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114(o), 
or was based on an independent factual determination.  
38 U.S.C.A. § 1114(r); 38 C.F.R. § 3.350(h)(1).  

Here, it has already been established that the Veteran is in 
need of the regular aid and attendance of another person.  As 
explained above, he is also entitled to the maximum rate 
specified at 38 U.S.C.A. § 1114(o).  Therefore, the Veteran 
is entitled to the monthly aid and attendance allowance at 
the monthly rate specified at 38 U.S.C.A. § 1114(r)(1).  

The Board has also considered whether the Veteran is entitled 
to the higher rate of aid and attendance specified at 
38 U.S.C.A. § 1114(r)(2).  This rate is available for 
veterans who have a need for personal health-care services 
provided on a daily basis in the veteran's home, either by a 
person who is licensed to provide such services or a person 
who provides such services under the regular supervision of a 
licensed health-care professional.  38 U.S.C.A. § 1114(r)(2).  

Personal health-care services that can form the basis for 
entitlement to the rate specified at 38 U.S.C.A. § 1114(r)(2) 
include, but are not limited to the following:  physical 
therapy, administration of injections, placement of 
indwelling catheters, and changing of sterile dressings, or 
like functions which require professional health-care 
training or the regular supervision of a doctor of medicine, 
a doctor of osteopathy, a registered nurse, a licensed 
practical nurse, or a physical therapist licensed to practice 
by a State or political subdivision of a State.  38 C.F.R. 
§ 3.352(b)(2).  

No evidence of record shows that the Veteran is in need of 
personal health-care services provided on a daily basis in 
his home, either by a person who is licensed to provide such 
services or a person who provides such services under the 
regular supervision of a licensed health-care professional.  
In a July 2005 VA examination, the Veteran was described as 
having difficulty with ambulation due to imbalance, an 
inability to dress and undress, and an inability to walk 
without assistance.  He reported in his September 2005 Notice 
of Disagreement that he needed help getting in and out of the 
shower and help cutting the tape that secures bags to his 
legs.  In his May 2006 Substantive Appeal, the Veteran 
referred to difficulty in attending to the wants of nature.  
The July 2005 VA examiner recorded the Veteran's report that 
his brother, who lives with him, prepares his meals and 
assists him with daily needs.  This need for assistance does 
not meet the requirements for a higher level of aid and 
assistance as specified in 38 C.F.R. § 3.350(b).  

That July 2005 examination report also documented that the 
Veteran's brother assists him in the changing of dressings of 
his feet.  There is no evidence that the changing of 
dressings falls into the category of changing sterile 
dressings or any finding that the Veteran requires other than 
the assistance of his brother in changing the dressings, or 
that he and his brother are unable to change the dressings 
without the aid of a person who is licensed to provide such 
services or a person who provides such services under the 
regular supervision of a licensed health-care professional, 
or that his brother changes the dressings under the regular 
supervision of a licensed health-care provider.  This need 
for aid and assistance meets the requirements under 
38 U.S.C.A. § 1114(r)(1), but not the requirements for a 
higher level of aid and assistance as specified in 38 C.F.R. 
§ 3.350(b).  38 U.S.C.A. § 1114(r)(2).  

Because the preponderance of evidence tends to show that the 
Veteran is not in need of personal health-care services 
provided on a daily basis in the Veteran's home, either by a 
person who is licensed to provide such services or a person 
who provides such services under the regular supervision of a 
licensed health-care professional, an allowance for aid and 
attendance at the rate specified at 38 U.S.C.A. § 1114(r)(2) 
is not warranted.  

In summary, the Board finds that the Veteran is entitled to 
special monthly compensation at the rate provided at 
38 U.S.C.A. § 1114(o) and additional allowance for the 
regular aid and attendance of another person at the rate 
provided at 38 U.S.C.A. § 1114(r)(1), but not at the rate 
provided at 38 U.S.C.A. § 1114(r)(2).  There is no reasonable 
doubt to be resolved in this matter.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Increased rating

In the September 2005 rating decision, the RO granted service 
connection for erectile dysfunction and assigned a 
noncompensable (zero percent) evaluation.  The Veteran 
contends that a compensable rating is warranted for this 
disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

This appeal arises from the rating decision in which service-
connection was established for erectile dysfunction.  As 
such, the Board has considered whether different ratings for 
different periods of time, based on the facts found, are 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Erectile dysfunction is a disability not listed in the Rating 
Schedule.  VA regulation provides that unlisted disabilities 
are to be rated by analogy, taking into consideration the 
functions affected by the disability as well as the 
anatomical location of the disability and the symptomatolgy.  
38 C.F.R. § 4.20.  The RO has done so in this case, rating 
the Veteran's erectile dysfunction under the criteria found 
at 38 C.F.R. § 4.115b, Diagnostic Code 7522, for deformity of 
the penis with loss of erectile function.  The Board finds no 
more appropriate criteria.  

Under that criteria, deformity of the penis with loss of 
erectile power is rated 20 percent disabling, and the 
adjudicator is to review for entitlement to special monthly 
compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  
In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

In July 2007, the Veteran underwent a VA examination.  A 
history pertinent to his genito-urinary system was obtained.  
That history included that the Veteran has not suffered any 
trauma of the gentito-urinary system.  The record is absent 
for any evidence that the Veteran suffers deformity of the 
penis.  In his May 2006 substantive appeal, the Veteran 
described this disability strictly in terms of the loss of 
erectile power and the difficulty of the prescribed 
treatment.  He has never contended that he has any deformity 
of the penis.  

In the September 2005 rating decision, the RO indicated 
review of entitlement to special monthly compensation under 
38 C.F.R. § 3.350, finding that the Veteran was entitled to 
special monthly compensation based on loss of use of a 
creative organ.  

Because the criteria for a compensable rating clearly require 
both erectile dysfunction and deformity of the penis, and 
there is no evidence of the latter, there is no basis for 
assigning a compensable evaluation under the Rating Schedule 
for this disability.  Because the rating criteria at 
Diagnostic Code 7522 reasonably describe the veteran's 
disability level resulting from and symptomatology of his 
erectile dysfunction, referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for consideration outside of the rating schedule is 
not indicated.  See 38 C.F.R. § 3.321(b); see also Thun v. 
Peake, 22 Vet. App. 111 (2008).  

The preponderance of the evidence is against granting a 
compensable evaluation for the Veteran's erectile 
dysfunction.  Therefore the appeal as to this issue must be 
denied.  There is not reasonable doubt to be resolved at to 
this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice regarding 
assignment of disability ratings and effective dates if the 
benefit sought is awarded.  

Notice specified by the VCAA was not sent to the Veteran 
prior to the initial adjudication of his claim by the RO in 
this case.  In a letter dated in March 2006, the RO informed 
the Veteran as to how VA assigns effective dates and 
disability ratings, evidence that can affect those 
assignments, and VA's and the Veteran's respective duties in 
obtaining evidence.  In a letter sent to the Veteran in 
January 2009, the RO provided additional notice which 
included the rating criteria applicable to the Veteran's 
erectile dysfunction disability as well as the text of the 
relevant statutory and regulatory provisions governing 
entitlement to special monthly compensation, including the 
requirements to establish an additional allowance for a level 
of care greater than the regular aid and attendance of 
another person under 38 U.S.C.A. § 1114(r).  Thus, the RO did 
provide the Veteran with notice as to what the evidence must 
establish in order for a grant of special monthly 
compensation at the higher rate of 38 U.S.C.A. § 1114(r)(2).  

The RO readjudicated the issues on appeal by means of the 
Supplemental Statement of the Case sent to the Veteran and 
his representative in February 2009, after the January 2009 
notice letter was provided.  Given this readjudication and 
that the Veteran has not submitted any further evidence or 
information supporting entitlement to the benefits sought, 
the Board finds that the timing defect has been cured in this 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and associated with the claims file are records of 
treatment from Presbyterian Healthcare Services and Eye 
Associates of New Mexico.  

VA afforded the Veteran adequate examinations in July 2004, 
July 2005, and July 2007.  The Board has considered the 
Veteran's contention, as put forth in the June 2009 brief 
from his representative, that examinations of record are 
inadequate to determine if he has had loss of use of his 
lower extremities.  The Board finds that the examinations of 
record are adequate and provide sufficient evidence for the 
Board to determine that the Veteran has had loss of use of 
both feet.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to special monthly compensation provided by 
38 U.S.C.A. § 1114(o) is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.  

Entitlement to an additional monthly allowance for aid and 
attendance is granted in the amount specified at 38 U.S.C.A. 
§ 1114(r)(1), subject to 38 U.S.C.A. § 5503(c) and the laws 
and regulations controlling the disbursement of monetary 
benefits.  

A compensable evaluation for the Veteran's erectile 
dysfunction is denied.  



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


